Citation Nr: 0605031	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
musculoligamentous strain of the left knee, as secondary to a 
service-connected right knee disability.  


REPRESENTATION

Veteran represented by:  Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to July 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 RO decision, which granted service 
connection and a 10 percent rating for musculoligamentous 
strain of the left knee, as secondary to a service-connected 
right knee disability.  The veteran appeals for a higher 
rating.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  The veteran's service-connected musculoligamentous strain 
of the left knee is shown to be manifested by complaints of 
pain, stiffness, and weakness; clinical findings demonstrate 
limitation of motion (0 degrees of extension and 135 degrees 
of flexion) accompanied by mild pain, minimal fatigability, 
and minimal weakness; there are no clinical findings of joint 
subluxation or instability, and the most recent X-rays show 
no evidence of arthritis.    


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected musculoligamentous strain 
of the left knee, as secondary to a service-connected right 
knee disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

The Board notes that the present issue arises from a notice 
of disagreement as to the rating assignment following the 
grant of service connection for the left knee disability.  As 
such, it represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2005)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for a left knee disability, and as 
such, the rating assignment issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  

In any case, VCAA notice was sent to the veteran following 
the RO rating decision in May 2004, and as explained herein 
below, it complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration in August 2005, and 
the veteran was offered ample opportunity to present evidence 
or argument in support of her appeal.  Accordingly, the Board 
will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in May 2005, the RO 
advised the veteran of what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist her in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO requested that she send to it any evidence in 
her possession that pertained to her claim.  

The Board notes that the May 2005 notice did not specifically 
notify the veteran of what was required to prevail on her 
claim for a higher rating (rather it appeared to provide 
notice of what was required to establish secondary service 
connection).  In any case, the Board deems that the notice 
deficiency was not prejudicial to the veteran (see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005)), in light of the RO's 
rating decision in May 2004 (of which she was provided a 
copy) and the issuance of a statement of the case in May 2005 
to the veteran.  The rating decision sets forth the general 
requirements of applicable law pertaining to the assignment 
of a schedular rating for the veteran's left knee disability, 
and she was advised as to the nature of the evidence 
necessary to substantiate her claim for a higher rating.  
Also in the rating decision, the RO informed the veteran of 
the reasons for which a higher rating was not assigned and 
the evidence it had considered in denying a rating in excess 
of 10 percent for the left knee musculoligamentous strain.  
These general advisements were reiterated in the statement of 
the case issued in May 2005.  The statement of the case also 
provided the veteran opportunity to identify or submit any 
evidence she wished to be considered in connection with her 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate her claim for an increased schedular rating.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, and 
statement of the case - all taken together - the RO has 
sufficiently informed the veteran of the information or 
evidence needed to substantiate her claim, and the parties 
responsible for obtaining that evidence.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has essentially satisfied its obligation to notify. 

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but she 
declined.  She has not identified any VA or private treatment 
records for the RO to obtain on her behalf, despite a request 
to do so in May 2005.  VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  The veteran was afforded a VA examination in 
March 2004, and while it was performed in connection with her 
underlying claim of service connection for a left knee 
disability, the examiner furnished clinical findings relevant 
to the nature and severity of the left knee disability.  
There is no evidence to demonstrate that since that VA 
examination, the veteran's disability has worsened such that 
another examination would be in order.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for a Higher Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

B.  Analysis

The veteran maintains, through her representative, that a 
higher initial rating is warranted for her service-connected 
left knee disability.  Pertinent records include a VA 
examination report of March 2004 and a private medical report 
of August 2002 from Grand Isle Clinic.    

The veteran's service-connected left knee disability has been 
evaluated as 10 percent disabling ever since the effective 
date of service connection in September 2002, under Codes 
5299-5260.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2005).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against a higher rating 
for the veteran's left knee disability, as explained herein 
below.  

In regard to limitation of motion, the medical evidence 
demonstrates that the veteran's left knee is somewhat 
restricted.  An August 2002 private report indicates only 
that she had some apprehension with full extension.  At the 
time of a March 2004 VA examination, she complained of daily 
pain, stiffness, and weakness in the left knee.  She reported 
flare-ups occurring about once every two to three months due 
to weather changes and walking, which could last two to three 
weeks.  She indicated that she had difficulty going up steps 
but would tolerate the discomfort.  She stated that she would 
avoid walking, dancing, and activities during flare-ups.  On 
examination, she had full range of motion of the left knee 
(i.e., 0 degrees of extension and 140 degrees of flexion).  
However, with repetition the range of motion was slightly 
decreased, to the extent that her flexion was to 135 degrees.  
In conjunction with such limitation, she complained of mild 
pain and had minimal fatigability and minimal weakness, but 
no incoordination.  There was no limitation in extension upon 
repetitious movement.  

Also during the VA physical examination, there was no soft 
tissue swelling or evidence of effusion about the knee.  The 
veteran ambulated without difficulty and her gait was 
unremarkable.  X-rays of the left knee were reported as 
normal.  

In short, the objective range of motion findings in the 
record demonstrate that, despite a definite limitation of 
flexion of the left knee joint, the veteran has not met the 
criteria for a compensable rating under either Code 5260 or 
Code 5261.  That is, her knee flexion is not limited to 45 
degrees and her knee extension is not limited to 10 degrees.  
In that regard, the Board has also considered whether 
separate ratings may be assigned under Diagnostic Code 5260 
(leg limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  As the left knee is not compensable 
under either Code 5260 or Code 5261, separate ratings are not 
in order.    

The Board has considered the examiner's comments at the time 
of the March 2004 VA examination to the effect that there was 
pain throughout the ranges of motion, with mild pain and 
minimal fatigability and weakness.  Nevertheless, on clinical 
testing, range-of-motion findings were not so severe as to 
meet the criteria for higher ratings for flexion and 
extension restrictions under the respective limitation-of-
motion codes.  In sum, there is no objective evidence to show 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the left knee 
limitation of flexion would be 20 percent disabling under 
Code 5260 (i.e., restricted to 30 degrees), or that the left 
knee limitation of extension would be 20 percent disabling 
under Code 5261 (i.e., restricted to 15 degrees).  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that this is an initial rating case with 
regard to the rating assigned to the left knee disability, 
and consideration has been given to the propriety of "staged 
ratings" for this condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's left knee disability is appropriately rated as no 
more than 10 percent disabling from the effective date of 
service connection in September 2002 and throughout the 
appeal period.  In arriving at that determination Board has 
considered all the evidence of record, consistent with the 
Court's decision in Fenderson.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, there is no evidence of any arthritis, ankylosis, 
recurrent subluxation or lateral instability, cartilage 
impairment, or impairment of the tibia or fibula of the left 
knee, so as to warrant evaluation under Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5259, or 5262, respectively.  

In that regard, the Board notes that a private medical record 
dated in August 2002 indicates that the veteran's left knee 
was seen in June 2002, at which time X-rays showed 
degenerative changes, yet at the time of a March 2004 VA 
examination X-rays showed that the left knee was normal.  In 
any case, even assuming arthritis was presently substantiated 
by X-ray evidence, a higher rating would not result upon 
application of Codes 5003 or 5010, for the reason that such 
condition is rated on the basis of limitation of motion and 
that the limitation of motion codes for the veteran's left 
knee have been considered, as discussed above.  The Board 
also notes the contention of the veteran's representative 
that the veteran's left knee should be separately evaluated 
for instability under Code 5257 (as she was in relation to 
her service-connected right knee disability).  Consideration 
has been given to Code 5257 in this case; however, there is 
no objective medical evidence, from either the VA or private 
sources, to demonstrate that the veteran's left knee is 
productive of subluxation or instability.  An August 2002 
private medical report and a March 2004 VA examination report 
both indicate that, despite minimal crepitus, there was no 
joint laxity found in relation to the left knee.  
Accordingly, the Board finds no basis upon which to assign a 
higher or separate disability evaluation for the left knee.

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected left knee musculoligamentous 
strain under any code of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for 
musculoligamentous strain of the left knee, as secondary to 
the service-connected right knee disability, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


